DETAILED ACTION
	In response to the office action mailed 11/09/2021, the RCE was filed 02/01/2022:
Claims 1-6 have been cancelled.
Claims 7, 8, 10, and 11 have been amended.
Claims 7-12 are pending.
Allowable Subject Matter
Claims 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 7, the best prior art, US 2007/0086570 (Spahn), disclose a radiation imaging apparatus, comprising: 
a radiation irradiation element (Fig. 1-3); 
a supporting mechanism that supports said radiation irradiation element movably (5); 
an acceleration sensor that detects acceleration of said radiation irradiation element when said radiation irradiation element moves (4); and 
a moving control unit that rules moving of said radiation irradiation element when said acceleration of said radiation irradiation element, detected by said acceleration sensor, is higher than a predetermined value ([0013]-[0017]).
However, the prior art of record fail to teach the details of a control element that compares said acceleration of said radiation irradiation element with a predetermined value of acceleration, said control element including: a moving control unit that rules moving of said radiation irradiation element when said acceleration detected by said acceleration sensor is higher than said predetermined value of acceleration.  Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claim 9 is allowed by virtue of its dependence.

a radiation irradiation element (Fig. 1-3); 
a supporting mechanism that supports a radiation irradiation element movably (5); 
an acceleration sensor that detects acceleration of said radiation irradiation element when said radiation irradiation element moves (4);
a speed calculation unit that calculates a speed of said radiation irradiation element based on the acceleration of said radiation irradiation element, which said acceleration sensor detects ([0013]-[0017]); and 
a moving control unit that rules moving of the radiation irradiation element when said speed of said radiation irradiation element exceeds said predetermined value that is calculated by said speed calculation unit ([0013]-[0017]).
However, the prior art of record fail to teach the details of a control element that compares a speed of said radiation irradiation element with a predetermined value of speed, said control element including: a speed calculation unit that calculates said speed of said radiation irradiation element based on said acceleration of said radiation irradiation element, detected by said acceleration sensor; and a moving control unit that rules moving of said radiation irradiation element when said speed calculated by said speed calculation unit exceeds said predetermined value of speed. Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.
Regarding claim 10, the best prior art, US 2007/0086570 (Spahn), disclose a radiation imaging apparatus, comprising: 
a radiation irradiation element (Fig. 1-3); 
a supporting mechanism that supports a radiation irradiation element movably (5); 

However, the prior art of record fail to teach the details of a control element that compares said acceleration of said radiation irradiation element with a predetermined value of acceleration, said control element including: a moving control unit that rules moving of said radiation irradiation element when said acceleration detected by said acceleration sensor is higher than said predetermined value of acceleration. Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claim 12 is allowed by virtue of its dependence.
Regarding claim 11, the best prior art, US 2007/0086570 (Spahn), disclose a radiation imaging apparatus, comprising: 
a radiation irradiation element (Fig. 1-3); 
a support mechanism that supports said radiation irradiation element movably (5); 
an acceleration sensor that detects acceleration of said radiation irradiation element when said radiation irradiation element moves (4); 
a speed calculation unit that calculates a speed of said radiation irradiation element based on said acceleration of said radiation irradiation element, which said acceleration sensor detects ([0013]-[0017]).
However, the prior art of record fail to teach the details of a control element that compares a speed of said radiation irradiation element with a predetermined value of speed, said control element including: a speed calculation unit that calculates said speed of said radiation irradiation element based on said acceleration of said radiation irradiation element, detected by said acceleration sensor; and a moving control unit that rules moving of said radiation irradiation element when said speed calculated by said speed calculation unit exceeds said predetermined value of speed. Since the prior art of record .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/Primary Examiner, Art Unit 2884